DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received May 16, 2022:
Claims 43-49 are pending.
The previous objection to the drawings have been withdrawn in light of the amendment.
The previous 112 rejection has been withdrawn in light of the amendment.
The previous rejection is maintained.  Thus, the action is final.
Drawings
The drawings were received on May 16, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 43, 45-46, and 48 is/are rejected under 35 U.S.C. 103 as obvious over US 2011/0281154 (Vissers et al.) either as evidenced by or in view of US 2011/0070501 (Chang et al.) in view of US 2012/0000251 (Hu et al.). 
	As to claim 43, Vissers et al. teach a lithium-ion battery (cell type embodied in para 0022 and exemplified in para 0051-0052) comprising: electrodes comprising an anode and a cathode (para 0022, 0052); a membrane (separator; claim 2); an electrolyte (para 0047-0048, 0055); and charge collectors (current collectors; para 0061), characterized in that the battery further comprises a first material configured and arranged to increase an internal impedance of the battery upon mechanical loading, but before or shortly after thermal runaway has begun, to reduce or eliminate thermal runaway (intumescent material; para 0008, 0023-0024, 0026-0027, 0031).
	Note: Although Vissers et al. do not specifically mention that the increase of an internal impedance is upon mechanical loading, the intumescent material is still either (a) expected to be configured in the claim manner, or (b) such configuration is obvious.  Chang et al. is relied upon either as an evidentiary reference or secondary reference.
With respect to (a): Chang et al. states that local crushing (mechanical loading) results in heat generation (para 0019).  Thus, as heat generation (activates Vissers et al.’s intumescent material) is a result of mechanical loading, the material of Vissers et al. would be configured to mechanical loading would be configured in the same manner.
With respect to (b): At the very least, it would be obvious to be configured to increase an internal impedance of the battery upon mechanical loading (but before or shortly after thermal runaway has begun) to reduce or eliminate thermal runaway in order to prevent the battery from being ignited (para 0020).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to increase an internal impedance of the battery upon mechanical loading (but before or shortly after thermal runaway has begun) to reduce or eliminate thermal runaway in order to prevent the battery from being ignited.  
Such an interpretation is taken barring specification as to what constitutes “shortly” as applied to “after thermal runaway.”  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).
	Vissers et al. additionally teaches the first material (intumescent material) is a crack or void initiator embedded in at least one electrode (para 0031 for electrode placement), an amount of the crack or void initiator configured to create cracks or voids in at least one electrode upon mechanical loading and wherein the crack or void initiator creates cracks or voids in at least one electrode by debonding of interfaces between the crack or void initiator and at least one electrode, fracture and rupture of the crack or void initiator, stress concentration caused by the crack or void initiator, and/or local shear, bending, torsion, compression and tension caused by stiffness mismatch of the crack or void initiator and at least one electrode (para 0007, 0025-0029, 0031), as Visser et al.’s first material (intumescent material) expands upon thermal loading (which results in pushing things apart) (para 0023, 0026).  Impedance is increased by use of the intumescent material to prevent or minimize thermal runaway (para 0024).  This constitutes that the first material configured to create cracks or voids in at least one electrode upon mechanical loading and wherein the crack or void initiator creates cracks or voids in at least one electrode by debonding of interfaces between the crack or void initiator and at least one electrode, fracture and rupture of the crack or void initiator, stress concentration caused by the crack or void initiator, and/or local shear, bending, torsion, compression and tension caused by stiffness mismatch of the crack or void initiator and at least one electrode. 
	Vissers et al. teach that the first material (intumescent material) can be microsized, specifically a microsphere (para 0009), as well as be fibers (para 0037).  Thus, at the very least, Vissers et al. renders obvious the fact that a fiber in the microscale would be appropriate (for the shape and size) regarding intumescent material (para 0037).  
	Vissers et al. do not specifically teach that the fibers are hollow.  
	However, the fiber being hollow is seen to be a mere change in shape.  The Office has held a change in shape to be obvious.  See MPEP §2144.04(IV)(B).  Hu et al. is relied upon to show that one of ordinary skill would recognize that shape memory fibers can be prepared in many shapes including cylindrical fibers and hollow fibers (para 0064), thus confirming that the difference between a fiber and hollow fiber is merely a change in shape.
	As to claim 45, Vissers et al. recognize the use of multiple intumescent materials (para 0027).  Thus, Vissers et al. teaches of the battery further comprising at the very least of materials that isolate the electrolyte from a region of the battery (via the expansion of one of the intumescent materials, different than the one constituting the claimed “first material.”).  
	As to claim 46, Vissers et al. has been reeled to render obvious that the intumescent material (claimed first material) can be part of an electrode (para 0031) (see the rejection to claim 43 for full details, incorporated herein but not reiterated herein for brevity’s sake).  The placement of the intumescent material within an electrode first material constitutes being distributed non-uniformly inside the battery (as it is not uniform within the internal portion of the battery – i.e. if it is not placed in a current collector, it is not uniform, as there is a greater concentration in an electrode).  Such an interpretation is taken barring clarification as to the nature of the non-uniform distribution.  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  
	As to claim 48, Vissers et al. recognize the use of multiple intumescent materials (para 0027).  Thus, Vissers et al. teach of a battery further comprising an elastic energy storage material inside or near an electrode of the battery, for example, wherein the elastic energy storage material comprises a part of a prestressed charge collector, a part of a prestressed membrane separator, or a part of a prestressed battery case, and wherein the elastic energy storage material is confined by a locking component that weakens and releases elastic energy upon mechanical loading, as Vissers et al. teaches that the intumescent materials can be placed in the separator or on the electrode (constituting a multi-layered charge collector) (para 0027), and can be compressed materials that return to an original shape (para 0035) or encapsulated intumescent materials that expand/rupture (para 0029) (thus having prestressed properties and a locking component that weakens).  (Again, recall that Chang et al. is relied upon either as an evidentiary reference or secondary reference to link mechanical loading (local crushing) to heat generation (para 0019).  See the rejection to claim 43 for full details, incorporated herein but not reiterated herein for brevity’s sake.  Thus a reaction to mechanical loading is achieved.) 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. either as evidenced by or in view of Chang et al. and in view of Hu et al., as applied to claim 43 above, further in view of in view of JP 2012-104422 (Koyama et al.). 
	As to claim 44, Vissers et al. teaches that the intumescent material (first material as claimed) can be placed in an electrode (para 0031).  It is noted that Vissers et al. recognizes the use of a combination of intumescent materials, placement between an electrode and respective current collector, wherein a binder (PVDF) is relied upon to affix the intumescent material to the electrode (para 0008, 0027, 0031, 0061).
	Vissers et al. do not teach that first material also comprises a binder (to create a mixture of damage initiator and binder, configured to crack upon mechanical loading).
	However, Koyama et al. teaches the use PVDF (with a specific α/β crystal mass ratio) that increases internal resistance by swelling when the temperature rises (abs; para 0011, 0027, 0044-0045) (note: resistance regarding an AC circuit is similar to impedance, which is associated with DC circuits).  The substitution of Koyama et al.’s intumescent material (inclusion of PVDF binder (with a specific α/β ratio)) with Vissers et al.’s intumescent material (not specifically combined with a binder)  would yield the predictable result of providing an intumescent material that prevents thermal run-away event (via cracking due to the swelling).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute the intumescent material of Koyama et al. (PVDF binder (with a specific α/β ratio) as an intumescent material) with that of Vissers et al., as the substitution would yield the predictable result of providing prevention of a thermal run-away event via cracking.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  (Again, recall that Chang et al. is relied upon either as an evidentiary reference or secondary reference to link mechanical loading (local crushing) to heat generation (para 0019), regarding the configuration of the intumescent material.  See the rejection to claim 43 for full details, incorporated herein but not reiterated herein for brevity’s sake.) 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. either as evidenced by or in view of Chang et al. and in view of Hu et al., as applied to claim 43 above, further in view of in view of US 2011/0314755 (Langille et al.).  
	As to claim 47, Vissers et al do not teach that the first material (intumescent material) has anisotropic properties (physical property which has a different value measured in different direction) and promotes damages in the electrode upon mechanical loading due to stiffness mismatch and local bending.  
	However, Lagnille et al. teach of intumescent materials that may expand only one direction (para 0012, anisotropic) or in multiple directions (para 0013, closer to isotropic).
Thus the substitution for one specific type of intumescent material (expanding in one direction, anisotropic, as recognized by Langille et al.) for that of Vissers et al. (undisclosed regarding being anisotropic or isotropic) would yield the predictable result of acting as intumescent material within a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute an anisotropic intumescent material for an intumescent material that is undisclosed regarding being anisotropic or isotropic, as the substitution would yield the predictable result of acting as intumescent material within a battery.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  (Note: The combination would result in promoting damages in the electrode upon mechanical loading due to stiffness mismatch and local bending, as this is a result of having the expansion in one direction, thus causing a mismatch and local bending in light of the one-direction expansion.  Additionally: recall that Chang et al. is relied upon either as an evidentiary reference or secondary reference to link mechanical loading (local crushing) to heat generation (para 0019), regarding the configuration of the intumescent material.  See the rejection to claim 43 for full details, incorporated herein but not reiterated herein for brevity’s sake.) 
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. either as evidenced by or in view of Chang et al. and in view of Hu et al., as applied to claim 43 above, further in view of in view of US 2011/0281154 (Bhardwaj et al.).   
	As to claim 49, Vissers et al. teach the presence of a battery case (housing) (para 0061).
	Vissers et al. do not teach the shapes of the membrane, the battery case, or the charge collectors are non-uniform and configured to promote local shear, bending, tension, compression, or torsion of the electrodes when the battery is deformed.
	However, Bhardwaj et al. teach of a specific housing (pouch) which has weak regions to allow release of pressure via a thinning of the pouch at weak regions (non-uniform case) (fig. 6; para 0007, 0028).   The motivation for including weak regions via a thinning of the pouch at weak regions (non-uniform case) is to allow release of pressure (para 0007, 0028).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include weak regions via a thinning of the pouch at weak regions (non-uniform case) in order to allow release of pressure.
(Note: As the same structure as claimed has been rendered obvious, the effect – of being configured to promote local shear, bending, tension, compression, or torsion of the electrodes when the battery is deformed – would also be the same, as the weak portions would provide less compression on the battery, thus allowing for the electrodes to move more easily at that point (i.e. promote bending or torsion of the electrodes when the battery is deformed)).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the claim shows criticality to the claimed shape of the “hollow microfibers” is critical and/or significant, since they are claimed to be “configured and arranged to increase an internal impedance of the battery upon mechanical loading.”
	Examiner respectfully disagrees.  The prior art is also “configured and arranged to increase an internal impedance of the battery upon mechanical loading” without having the specific hollow fiber shape (made obvious by shape change), thus indicating that the shape is not critical/significant.  (See the rejection to claim 1 for full details, specifically, para 0027-0028 of Vissers et al. regarding mechanical loading and Chang et al. at para 0019, to show that impedance occurs with mechanical loading (evidentiary and alternately obviousness reference).)  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that para 0173-0175 and figs. 13A-13C shows criticality of the hollow microfibers (showing implantations of a drop distance of 12 mm).
	Examiner respectfully disagrees.  The cited portion does not show any criticality regarding the shape of the first material.  Para 0174 appears to show that pronounced cracks occurred when using hollow microfibers at 3 weight %.  Thus, no conclusion regarding criticality and significance of the hollow microfiber shape can be ascertained (as the use of the shape still results in a cracked product). Additionally no comparison to other shapes regarding criticality there over has been provided. From Applicant’s argument, it is unclear if Applicant is meaning to argue unexpected results.  If Applicant is attempting to argue unexpected results, Examiner directs Applicant to review MPEP 716.02 in full to see the burden that must be met to show unexpected results (i.e. providing and explaining data, having data that is commensurate in scope with the claim, and comparing to the closest prior art – none of which has been met by Applicant).  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759